COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Dnice Dentrial Palm v. The State of Texas

Appellate case number:    01-16-00400-CR

Trial court case number: 1404371

Trial court:              228th District Court of Harris County

        Appellant filed a motion to dismiss her appeal on June 15, 2016. See TEX. R. APP. P.
42.2(a). Appellant’s motion is DENIED because appellant did not sign the motion to dismiss.
See id.

       The clerk’s record and the reporter’s record have both been filed.

       Appellant’s brief is ORDERED filed with this Court within 30 days of the date of this
order. See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, must be filed within 30 days after the
date appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).


Judge’s signature: /s/ Chief Justice Sherry Radack
                    Acting individually


Date: January 31, 2017